EXHIBIT 10.3
 
AMENDMENT NO. 1 TO ROYALTY PARTICIPATION AGREEMENT
 
This Amendment No. 1 to Royalty Participation Agreement (this "Agreement"), is
made as of April 21, 2008, among the parties listed on the signature page hereto
(the “RPA Holder”), and In Veritas Medical Diagnostics, Inc. (the "Company").
 
WHEREAS, the Company’s wholly owned subsidiary, IVMD (UK) Limited (“IVMD”), has
entered into a license agreement with Inverness Medical Innovations, Inc. (the
“IMI Agreement”) pursuant to which IVMD will receive royalties from the sale of
a prothrombin blood clotting measuring device (the “IMI Royalties);


 
WHEREAS, the RPA Holders have each entered into a Royalty Participation
Agreement with the Company, copies of which are attached hereto (the “RPA
Agreement”) pursuant to which each of the the RPA Holder advanced certain
amounts to the Company (the “Advance”), as set forth on the attached Schedule I.
 
WHEREAS, in consideration of the Advance, the Company agreed to provide a
percentage of the royalties received by IVMD pursuant to the IMI Agreement


WHEREAS, the parties wish to amend the Royalty Participation Agreements as set
forth below.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.           Section 2(a) of the RPA Agreement is amended to provide that the
RPA Holders shall receive in the aggregate ten (10%) percent of the IMI
Royalties with each RPA Holder entitled to receive the percentage of the IMI
Royalties set forth on the attached Schedule II.


2.           Section 2(b), (c) and (d) of each of the RPA Agreements shall be
deleted in their entirety.


3.           Section 4 of each of the RPA Agreements shall be amended to delete
the words “less the amounts of any Contingent Payment paid to the investor
pursuant to Section 2(b) of this Agreement”.


4.           Section 5 of each of the RPA Agreements shall be deleted in its
entirely and the following inserted in its place:


“The parties agree that in the event that IVMD sells or otherwise disposes of
its rights to receive royalty payments in respect of sales of the PT Device, the
RPA Holders shall receive an amount calculated by applying the percentage set
forth on the attached Schedule II against their name to all cash consideration
received by IVMD in connection with any such sale or disposition, less any
royalty payments paid by IVMD to the PT Note Holders pursuant to Section 1
above, but in no event shall any payment pursuant to this Section 5 exceed three
times to original amount advanced by the RPA Holder.
 
 
1

--------------------------------------------------------------------------------

 


The Parties further agree that in the event that the Company sells IVMD within
three years of the date of this Agreement for a purchase price as set forth
below then in such event the amount set out in the table below shall become
payable to the RPA Holders on a pro rata basis (relative to the percentages set
out in Schedule II), reduced by payments previously made to the PT Note Holders
pursuant to this Section 1 of the Agreement:


Purchase price of Purchaser of IVMD UK or MDI
Payment to RPA Holders
Less than $2,000,000
Nil
$2,000,000 - $3,000,000
$200,000
$3,000,000 - $4,000,000
$300,000
$4,000,000 - $5,000,000
$450,000
$5,000,000 -$8,000,000
$600,000
$8,000,000 -$10,000,000
$800,000
$10,000,000 - $13,000,000
$900,000
In excess of $13,000,000
$1,350,000





5.           As amended hereby, each of the RPA Agreements shall remain in full
force and effect.
 


[SIGNATURE PAGE TO IMMEDIATELY FOLLOW]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 
 

IN VERITAS MEDICAL DIAGNOSTICS, INC.  
 
 
 
            By:
/s/ Martin Thorp
 
 
 
 
Name:Martin Thorp         Title:  Chief Financial Officer                   THE
RPA HOLDERS                  
TRIUMPH SMALL CAP, INC
                    By:
/s/ Kenneth Orr  
 
 
 
 
Name:  Kenneth Orr         Title:                   JUMA TECHNOLOGY            
      By:  /s/ Antony Fernandez        
 
 
 
Name: Anthony Fernandez
       
Title:
       

                                                                              
 
3

--------------------------------------------------------------------------------

 

Schedule I
 
 
Triumph Small Cap Fund
  $ 200,000  
Juma Technology (Assignee of The Rubin Family Irrevocable Stock Trust)
  $ 250,000  

 


Schedule II
 


Triumph Small Cap Fund
    44 %
Juma Technology (Assignee of The Rubin Family Irrevocable Stock Trust)
    56 %


 
 
 
 
 
 
 
 
 

4